                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


LEILA M. PONFIL,

       Plaintiff,
                                                               Case No. 20-CV-1272
v.

KILOLO KIJAKAZI,
Acting Commissioner for Social Security,

       Defendant.1


                                              ORDER


       Based upon the stipulation of the parties (Docket # 24) and the court’s finding that the

fees incurred are both reasonable and necessary and qualify under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412(d),

       IT IS HEREBY ORDERED that an award of attorney fees in the sum of $5,357.18

(five thousand three hundred fifty-seven dollars and eighteen cents) shall be paid by

Defendant in full satisfaction and settlement of any and all claims Plaintiff may have pursuant

to the EAJA. These fees are awarded to Plaintiff and not her attorney and can be offset to

satisfy pre-existing debts that the litigant owes the United States under Astrue v. Ratliff, 130 S.

Ct. 2521, 177 L. Ed 2d 9 (2010). If Plaintiff owes a pre-existing debt subject to offset in an

amount less than the EAJA award, the Social Security Administration will instruct the U.S.




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore,
for Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




           Case 1:20-cv-01272-NJ Filed 08/17/21 Page 1 of 2 Document 25
Department of Treasury that any check for the remainder after offset will be made payable to

Plaintiff and mailed to the business address of Plaintiff's attorney.

       Dated in Milwaukee, Wisconsin this 17th day of August, 2021.



                                             BY THE COURT::



                                             ______________________________
                                             ____
                                               __________
                                                  _     ________________________
                                             HONORABLE
                                             HONORABL   BLE N
                                                        BL
                                                        BLE    NANCY
                                                               NAANCY JOSEPH
                                             United States Magistrate Judge




                                                2

          Case 1:20-cv-01272-NJ Filed 08/17/21 Page 2 of 2 Document 25
